Title: Circular to the States, 29 December 1777
From: Washington, George
To: 

 

Sir.
Head Quarters Valley Forge Decr 29th 1777

I take the liberty of transmitting you the inclosed Return, which contains a State of such of the New York Regiments, as are in the Army immediately under my command. By this you will discover how deficient—how exceedingly short they are of the compliment of Men, which of right according to the establishment they ought to have. This information I have thought it my duty to lay before you, that it may have that attention which its importance demands; and in full hope, the most early and vigorous measures will be adopted not only to make the regiments more respectable but compleat. The expediency and necessity of this procedure are too obvious to need arguments. Should we have a respectable force to commence an early Campaign with, before the Enemy are reinforced, I trust we shall have an opportunity of striking a favorable and an happy stroke; But if we should be obliged to defer it, It will not be easy to describe with any degree of precision what disagreable consequences may result from It. We may rest assured, that Britain will strain every nerve to send from home and abroad, as early as possible, all the Troops it shall be in her Power to raise or procure. Her views and schemes for subjugating these States and bringing ’em under her despotic rule will be unceasing and unremitted. Nor should we in my opinion, turn our expectations to, or have the least dependance on the intervention of a Foreign War. Our wishes on this Head have been disappointed hitherto, and I do not know that we have a right to promise ourselves from any intelligence that has been received, bearing the marks of authority that there is any certain prospect of one. However, be this as it may, our reliance should be wholly on our own strength and exertions. If in addition to these, there should be aid derived from a War between the Enemy and any of the European Powers, our situation will be so much the better—If not our efforts and exertions will have been the more necessary and indispensable. For my own part I should be happy if the idea of a Foreign rupture should be thrown entirely out of our Scale of politics, and that it may have not the least weight in our Public measures. No bad effects could flow from it, but on the contrary many of a salutary nature. At the same time I do not mean that such an Idea ought to be discouraged among the people at large because the event is probable.
There is one thing more to which I would take the liberty of soliciting your most serious and constant attention, to wit, the cloathing of your Troops and the procuring of every possible supply in your Power for that end. If the several States exert themselves in future, in this Instance, and I trust they will, I hope that the supplies they will be able to

furnish in aid of those, which Congress may immediately import themselves, will be equal and competent to every demand. If they do not, I fear—I am satisfied the Troops will never be in a situation to answer the Public expectation and perform the duties required of them. No pains—no efforts on the part of the States can be too great for this purpose. It is not easy to give you a just and accurate Idea of the sufferings of the Army at large—of the loss of Men on this account. Were they to be minutely detailed, your feelings would be wounded, and the relation would probably be not received without a degree of doubt and discredit. We had in Camp on the 23d Inst. by a Field return then taken, not less than 2898 Men unfit for duty by reason of their being bare foot and otherwise naked. Besides this number sufficiently distressing of itself, there are many others detained in Hospitals and crouded in Farmers Houses for the same causes. In a most particular manner I flatter myself the care and attention of the States will be directed to the supply of Shoes—Stockings and Blankets, as their expenditure from the common operations and accidents of War is far greater than that of any other Articles. In a word the United and respective exertions of the States cannot be too great—too vigorous in this interesting work, and we shall never have a fair and just prospect for success till our Troops (Officers and Men) are better provided than they are or have been.
The return transmitted comprehends only such Troops of your State, as are at this Camp. I imagine all the regiments stand nearly upon the same footing in point of deficiency, and from it you will be able to form a pretty just estimate of the Men that will be necessary to fill the whole.
Before I conclude, I would also add, that it will be essential to inoculate the recruits or Levies as fast as they are raised, that their earliest services may be had. Should this be postponed, the work will be to do most probably at an interesting and critical period and when their aid may be very materially wanted. I have the honor to be with great respect Sir your most Obet Servt

Go: Washington


P.s. We have taken Post here as the most convenient place to restrain the ravages of the Enemy, and are busily employed in erecting Huts.

